Citation Nr: 0201051	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  01-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1986 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 RO decision which found that 
the veteran was not eligible for vocational rehabilitation 
benefits pursuant to Chapter 31.


FINDINGS OF FACT

1.  In May 1999 the veteran requested VA Chapter 31 
vocational rehabilitation benefits.  Previous VA vocational 
rehabilitation training had been discontinued.

2.  The veteran's service-connected bilateral foot disability 
rating is 10 percent.

3.  In September 1999, a VA counseling psychologist concluded 
that the veteran did not have an employment handicap because 
he overcame his employability impairment through his 
employment.

4.  The veteran's service-connected disability does not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests; and 
he does not have an employment handicap.


CONCLUSION OF LAW

As the veteran does not have an employment handicap, he does 
not meet the basic entitlement requirements for Chapter 31 
vocational rehabilitation benefits.  38 U.S.C.A. §§ 3101, 
3102 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from January 1986 to 
December 1988.  He was medically discharged from service, 
with severance pay, due to flat feet (pes planus).

By a February 1989 RO decision, the veteran was granted 
entitlement to educational benefits under Chapter 30, and it 
was noted he had been discharged from service due to his pes 
planus.

In March 1989 the RO granted service connection and a 10 
percent rating for bilateral pes planus, with hallux valgus 
and bilateral arthritic changes, and in that same month the 
veteran was notified of this decision.  

Later in 1989 the veteran applied for Chapter 31 vocational 
rehabilitation benefits.  

An August 1989 record by a VA vocational rehabilitation 
counseling psychologist notes that the veteran's service-
connected bilateral foot condition materially contributed to 
impairment of employability and that he had not overcome the 
effects of the impairment of employability.  It was noted he 
had limitations regarding physical activities that would use 
his feet, specifically for lifting, carrying, climbing, 
standing, walking, and other such activities.  It was noted 
that he was presently going to Louisiana Business College 
under Chapter 30, and that he was not asking for Chapter 31 
entitlement at that time.  It was determined that the 
veteran's service-connected disability warranted his need for 
vocational rehabilitation.  It was noted that the veteran's 
physical limitations imposed on him by his bilateral foot 
problem limited his normal activities and eligibility for 
employment in jobs for which he presently has qualification, 
including semiskilled and labor.  His military training did 
not lend itself to civilian placement that would be 
compatible with his entry level, and it was obvious that the 
entry level ability of the veteran was above average.  It was 
not felt to be a serious employment handicap, nor was there a 
problem with feasibility of completing a vocational 
rehabilitation objective and program.  His prior employment 
as a civilian cashier between March and June 1989 reflected 
his inability for compatible employment at present.  
Eligibility for Chapter 31 benefits was therefore 
established.  

An individual written rehabilitation program (IWRP) developed 
in May 1990 included the objective that the veteran enroll in 
Louisiana Technical University with a major in electrical 
engineering.  It was also noted that the veteran had elected 
his Chapter 31 entitlement over his Chapter 30 entitlement.  
The second phase of the veteran's plan was that during the 
last term in the undergraduate program he would consider and 
perhaps propose to the case manager the interest in 
continuing with the 12 months graduate course for the Master 
of Science in electrical engineering.  

A June 1992 record from a VA counseling psychologist notes 
that the veteran had 45 months of Chapter 31 entitlement, and 
had used 2 1/2  months under Chapter 31 in 1990, after which he 
was discontinued.  It was noted that since then he had 
obtained a job as a mail handler at the Post Office, which 
paid well, but he reported that the arthritic damage to his 
feel was causing him problems and he did not think he could 
continue indefinitely because of the medical problems 
associated with his job requirements.  He reported that he 
interrupted his educational program in 1990 because he had a 
temporary job as a census taker until June 1990.  He reported 
that the problem with his feet continued.  It was determined 
that the veteran's service-connected disability of 10 percent 
for flat feet caused him to have an impairment of employment 
sufficient enough to warrant eligibility for Chapter 31 
assistance.  It was also determined that he did not have 
another talent or skill that he could utilize.  It was 
determined that he needed vocational rehabilitation 
assistance, guidance and counseling, supervision, 
encouragement and reinforcement, and that he needed the 
benefit of having some education and training behind him so 
that he might achieve employability by qualifications and 
certifications.  It was determined that he did not have a 
serious employment handicap.  The veteran reported he had 
taken leave on occasion from his job because of difficulty 
with his feet and that so far he still maintained his job, 
but was not sure how long that would continue.  He claimed 
that his feet hurt all the time.  It was noted that the 
veteran wanted to reenter Louisiana Tech, and that the plan 
for electrical engineering would be rewritten with a computer 
science emphasis.  He hoped to start school in fall 1992, and 
he was to reapply to Louisiana Tech for reentry into the 
electrical engineering program.

Received in July 1993 was a letter from the veteran in which 
he reported that he was not ready to return to school in 1992 
when he last met with the VA vocational counselor, but that 
he was now.  He reported that he had divorced and was still 
working at the Post Office.  In June 1993 he received a 
promotion and was currently working in the maintenance 
division on processing equipment, and he claimed that by the 
end of the next quarter he should have completed the 
electronic training to receive another promotion at work, 
which would put him in the postal service field of 
electronics, much like he would be in electrical engineering.  
He claimed he had been in touch with LSU-A and had determined 
that he was able to take about 40 more hours there and to use 
these at another state school, where he would have to 
transfer to graduate.  He said that he was over his 
depression that he suffered for six months during his 
separation and divorce.

A July 1993 report by a VA counseling psychologist notes that 
the veteran continued to be employed by the U.S. Postal 
Service doing machine and electronic mechanic work.  It was 
noted that the job qualification that the veteran met, for 
this machine and electronic mechanic maintenance position, 
was based on his general overall skills and abilities, 
including those learned in the military.  It was noted that 
his job required no prolonged standing, sitting, or stressful 
situations involving mail sorting, which he was under 
earlier.  He reported that he did about half or less than the 
amount of standing he did before, and did no heavy lifting or 
carrying.  He indicated that the USPS will provide him 
training which would improve his skills in the machine and 
electronics mechanics operations.  He also reported that he 
had a new diagnosis of arthritic gout and had been counseled 
to get off his feet.  The VA counseling psychologist 
discussed with the veteran that his eligibility for Chapter 
31 benefits was not evident, as he seemed to be demonstrating 
that his service-connected did not limit his holding or 
keeping his job, as he had job stability for over three 
years.  It was noted that the veteran's skills to compete for 
suitable and compatible vocational positions had been 
demonstrated as recently as June 1993, and that he was going 
to receive additional training in vocational areas, sponsored 
by his employer.  It was noted that it appeared that the 
veteran had rehabilitated himself without VA intervention.  
In August 1993, it was determined that the veteran appeared 
to not be in need of Chapter 31 benefits and therefore such 
benefits were denied.  

In a May 1994 letter, the veteran indicated he wished to 
appeal the decision that disqualified him from the VA 
vocational rehabilitation program.  He claimed that he had 
not obtained a position in the area of study he had been 
pursuing, and that his position with the USPS was as a 
general mechanic, with practically no work performed in the 
electronic field, and that he had attempted to obtain an 
electrical engineering degree.  He also claimed that his 
position with the USPS was not conducive to his medical 
condition, as the position had numerous physical aspects.

In a July 1994 report by a VA counseling psychologist it was 
noted that the veteran had produced documentation to support 
the incompatibility of his USPS job and his service-connected 
flat feet, "legs and ankles, and hearing loss."  It was noted 
that the tasks he performed on USPS equipment was beneath his 
capacity, and also there was aggravation of his service-
connected disability caused by the duties of service and 
maintenance to the equipment.  It was determined that the 
veteran had a SEH (serious employment handicap) and needed 
vocational rehabilitation, and that it was feasible that the 
veteran would benefit from vocational rehabilitation 
services.  The finding of SEH came from the benefit of the 
doubt being resolved in the veteran's favor because of his 
personal adjustment problems he had experienced leading to 
the interruption of earlier plans.  It was noted that his 
unstable work history and withdrawal from society suggested 
that the SEH criteria could be applied.  It was noted that 
the veteran had a great capacity and potential for 
professional engineering work, and was more committed and 
ready than in years past.  He planned to start LSU-A in the 
fall of 1994 for one to two semesters and then transfer to 
LSU-BR or to Louisiana Tech for the degree.  

A July 1996 report by a VA counseling psychologist notes that 
the veteran's vocational objective remained electrical 
engineering.  It was noted that he had some personal and 
medical problems and had to interrupt training during a brief 
period of time and was now returning into training and 
anticipated no ongoing problems.  He was to attend LSU-A for 
the fall semester only and then transfer to LSU in the 
Spring.

An amendment to the initial IWRP was prepared in July 1996, 
and showed that the veteran's intermediate objective was to 
complete a bachelor's degree in electrical engineering.  
Records show the veteran continued to receive Chapter 31 
benefits for college studies through the school term ending 
in December 1997.  He discontinued his training without 
obtaining a degree.

In an April 1999 letter to the veteran, his VA counseling 
psychologist notified him that his vocational rehabilitation 
program was interrupted in October 1998 and that he had not 
responded nor advised the VA of his situation.  The veteran 
was asked to provide information on employment and what he 
was doing, and it was noted his case was to be discontinued.  
A notation at the bottom of the letter indicates that the 
veteran called in May 1999 and advised that he was making 
$42,000 working at the USPS in the maintenance field.  He 
apparently was considering a technology program at a school 
and said he might be ready by the fall of 1999.  He reported 
having USPS training during the summer.

In a letter dated in May 1999, the veteran advised his VA 
counseling psychologist that he intended to restart his 
studies in the fall of 1999 at Louisiana College, and that he 
had already started the registration process.  

Received from the veteran in August 1999 was a letter in 
which he advised his VA counseling psychologist that his 
plans to attend college in the fall had changed for several 
reasons.  He reported that a telecommunications network 
training course he wanted to attend was scheduled for 
October, and he had been bugging the Postal Service for 18 
months to send him to the course and it would be bad to turn 
it down.  He also reported that his wife had accepted a full 
time job, and it would be too hard on her for him to take 
himself too far out of the family picture for a whole 
semester.  He also indicated that he desired to make 
application through the VA vocational rehabilitation program 
to attend the network engineering courses offered through 
LSU.  He felt that this would be more to his suiting, taking 
into account his situation, and that he had advance inside 
information that the Postal Service would soon be looking for 
a network specialist, and that the network engineering 
training would be beneficial to him obtaining that job.  

A September 1999 report by a VA counseling psychologist notes 
that the veteran had 32 months of entitlement remaining under 
Chapter 31 and a benefits termination date in March 2001 (12 
years after being notified of the grant of service connection 
for the bilateral foot problem).  It was also noted that in 
May 1999 the veteran had been reevaluated for Chapter 31 
eligibility, after a year and a half absence from the 
program, and that upon reevaluation it was determined that 
the employment handicap finding could not be upheld and that 
the decision to reinstate the need for vocational 
rehabilitation services that was made in the evaluation of 
July 1994 could not be continued.  It was noted that during 
the veteran's nine years of employment with the USPS he had 
been trained and retrained to upgrade his employment scale to 
that of an electronics technician with a salary of $39,355 
per year, and that he was a union steward.  He reported that 
the training he was given in electronics by the USPS was 
needed both for the job and for promotion to less physically 
stressful jobs, and it was determined that he had apparently 
achieved that goal.  It was also noted that he had little 
reported lost work time due to physical conditions, and he 
used a private physician because he felt the VAMC was too 
slow.  He had not been threatened by his USPS supervisors on 
loss of job or reprimanded for absences, as nothing has 
affected his job circumstances significantly.  He had flare-
ups occasionally and the doctor reportedly told him that it 
would be a lifelong problem and treatment was to reduce the 
effects of the condition, and that in 5 to 10 years it would 
likely be worse.  The veteran claimed he was applying for 
vocational rehabilitation to prepare for the likelihood that 
he would have employment problems of more significance in the 
future.  Based on the information provided by the veteran, 
the VA counseling psychologist determined that there was no 
observable or measurable evidence to show an employment 
handicap, and determined that there was no need for 
vocational rehabilitation services.

In September 1999 the RO informed the veteran that Chapter 31 
benefits were denied as he was not in need of services to 
restore or retain employability.  The RO noted that there was 
no evidence of employment problems due to disability or 
disability aggravated by the job.  

In a September 2000 letter, the veteran disagreed with the 
RO's decision to deny him vocational rehabilitation benefits.  
He specifically contended that at the beginning of his 
entitlement to vocational rehabilitation his goal was to 
secure a degree in electrical engineering, as his desire and 
interests were in the area of computer applications, 
technology, and design.  He claimed that because he now had a 
job, making approximately one-third of what he would be 
making with the hoped for degree, he was being denied 
benefits.  He indicated that while his present position as an 
electronic technician in the USPS was in the general area of 
what his rehabilitation calls for, it was nowhere near the 
level as originally outlined.  He claimed that his training 
and education had been interrupted several times due to 
personal problems.  

In February 2001 the veteran submitted several documents, 
including an excerpt discussing taxes imposed on middle-
income families, an excerpt titled "Income Mobility and the 
Middle Class," an excerpt showing that average poverty 
thresholds effective for 1998, an excerpt discussing the 
purpose of Chapter 31 vocational rehabilitation benefits, an 
excerpt from the 1999 National Occupational Employment and 
Wage Estimates for computer and mathematical occupations and 
architecture and engineering occupations, as well as an 
excerpt showing the median annual earnings in 1997 and 1998 
for electrical and electronics engineers.

In October 2001 the veteran testified at a Board 
videoconference hearing.  He reported having constant pain in 
his feet, and that he was on medication for inflammation and 
swelling, and had rheumatic gout.  He was employed by the 
U.S. Postal Service and had been employed there for 10 years.  
He related that he started off as a mail handler but after 2 
1/2  years it was bad on his feet and he had an opportunity to 
move up into the maintenance field and was currently an 
electronic technician.  His job involved being on his feet, 
moving from one place to another on a fairly consistent 
basis, and climbing in or crawling around the machines.  He 
reported that his supervisor let him put his feet up when it 
got really bad, but that if there was a problem on the floor 
he could not put his feet up for very long.  He testified 
that he had taken time off when his foot disability flared 
up.  He said that after he was granted eligibility under 
Chapter 31 in 1994, he enrolled in a BS program at LSU-A but 
did not complete the program because he started to get severe 
sinus infections and was having problems with his studies.  
He reported he was in touch with his vocational 
rehabilitation case manager and informed him of his 
difficulties, and they tried to get him a tutor for his 
physics class but none were available.  He informed his 
vocational rehabilitation case manager that he did not think 
he could go on the next semester, because his ENT doctor 
wanted to do surgery.  He reportedly had three instances of 
sinus or throat surgery to try to help his sinus condition 
improve.  

The veteran testified that in his current job with the U.S. 
Postal Service he had to have out-of-town training when 
machinery came in, and that he was always juggling his work 
schedule, his work training, and his university training.  He 
claimed that his doctor told him that his foot condition 
would be worse in five to ten years.  The veteran indicated 
he had not attended college for a few years.  He said that if 
he were granted vocational rehabilitation benefits he would 
resume a college degree program at a four year school in 
electronics or some similar field.  He reported he was 
interested in math, science, and computers.  He claimed that 
three years prior he had moved to being next door to a four 
year institution and had done all the paperwork to go back to 
school.  He reportedly contacted his vocational director and 
indicated he heard that benefits were being given for 
accelerated programs.  He then went to meet with his 
vocational director, who reportedly took the veteran out of 
the vocational rehabilitation program because his income 
level was enough to disqualify him.  The veteran testified 
that he was just trying to better himself, and that he was 
told there was no time limit on his benefits because he had a 
severe employment handicap.  


Analysis

The veteran claims entitlement to Chapter 31 vocational 
rehabilitation benefits.  The claims file and vocational 
rehabilitation file show that through correspondence and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Records 
pertinent to the vocational rehabilitation issue have been 
obtained.  The Board finds that the notice and duty to assist 
requirements of the law have been met.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more, or if that person is a veteran who has a service-
connected disability which is compensable or is likely to be 
compensable at less than 20 percent if the individual filed 
an original application for Chapter 31 before November 1, 
1990, and is determined by the VA to be in need of 
rehabilitation to overcome an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain or retain employment 
consistent with his/her abilities, aptitudes, and interests.  
38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  Impairment is 
defined as restrictions on employability caused by 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met:  (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; and (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when any of the 
following conditions is present:  (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).

A determination of employment handicap may only be made by a 
counseling psychologist in the Vocational Rehabilitation and 
Counseling Division.  38 C.F.R. § 21.51(h).

For a number of years the veteran received Chapter 31 
vocational rehabilitation benefits for a college degree 
program, which he last attended in 1997.  He did not return 
to training, and his case was placed in interrupted and 
discontinued status.  In 1999 he again requested Chapter 31 
benefits.  Under these circumstances, the VA may make a 
redetermination of whether an employment handicap exists as 
required for Chapter 31 entitlement.  See 38 C.F.R. 
§§ 21.58(c), 21.198. 

The Board concurs with the VA counseling psychologist's 
finding regarding the absence of an employment handicap.  The 
vocational rehabilitation records show that the veteran has 
overcome his employment handicap by obtaining and maintaining 
employment in an occupation consistent with his abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  He is employed full time in a responsible 
job with the U.S. Postal Service and has successfully 
maintained this employment for 10 years.  Moreover, the 
record reflects that the veteran has received additional 
periodic vocational training from his employer.  After 
starting as a mail handler, he has upgraded his position to 
that of an electronics technician with a salary of about 
$40,000 per year.  In a September 1999 counseling report, it 
was noted that the training the veteran was given in 
electronics by the USPS was needed both for the job and for 
promotion to less physically stressful jobs, and it was 
determined that he had achieved that goal.  It was also noted 
that he had little reported lost work time due to physical 
conditions, and had not any adverse consequences for 
absences.  Based on all the information, the VA counseling 
psychologist determined that there was no observable or 
measurable evidence to show an employment handicap, and thus 
there was no need for vocational rehabilitation services.

A review of the record shows that the veteran has overcome 
any employment handicap that may have been present, and an 
employment handicap does not exist.  38 C.F.R. § 21.51(f).  
There is no evidence of record suggesting that he was denied 
employment due to any disability, lack of educational 
training, or as a result of an employer's negative attitudes 
towards him because of his service- connected disability (or 
for that matter, non-service-connected disabilities).  The 
evidence shows that the veteran experiences only minimal 
symptoms from his service-connected disability, and this 
disability does not interfere with his career.  The Board 
finds that the veteran has overcome any impairment of 
employability.

While the Board appreciates the veteran's desire to further 
his education, vocational rehabilitation services are not 
warranted in the absence of a continuing employment handicap.  
The veteran's desire to pursue additional training cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  In light of the foregoing, the Board 
concludes that the veteran's disabilities do not prevent him 
from obtaining or retaining employment consistent with his 
abilities, aptitudes, and interests.  As such, an employment 
handicap has not been demonstrated as contemplated under 38 
U.S.C.A. § 3102 and 38 C.F.R. § 21.51.  Thus there is no 
basic entitlement to Chapter 31 vocational rehabilitation 
benefits.

As the veteran has not satisfied the requirements of an 
employment handicap, the Board need not consider whether he 
is entitled to Chapter 31 benefits by virtue of 38 U.S.C.A. § 
3102(2), which is premised on a "serious employment 
handicap," since a finding of "serious employment handicap" 
is predicated, in part, on the finding of an "employment 
handicap."  38 C.F.R. § 21.52(f).

The Board finds that the preponderance of evidence is against 
the veteran's claim of entitlement to Chapter 31 vocational 
rehabilitation training.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

